Exhibit 10.1 COLLABORATION AGREEMENT Between RESPONSE BIOMEDICAL CORP. and HANGZHOU JOINSTAR BIOMEDICAL TECHNOLOGY CO., LTD. Dated as of February16, 2015 1 Content RECITALS 3 ARTICLE 1 DEFINITIONS 4 ARTICLE 2 CO-DEVELOPMENT AND COLLABORATION 8 ARTICLE 3 JOINT STEERING COMMITTEE 12 ARTICLE 4 JOINT DEVELOPMENT COMMITTEE 14 ARTICLE 5 PAYMENT OBLIGATIONS 15 ARTICLE 6 INTELLECTUAL PROPERTY 17 ARTICLE 7 CONFIDENTIALITY & PUBLICATIONS 23 ARTICLE 8 REPRESENTATIONS, WARRANTIES AND COVENANTS 24 ARTICLE 9 NON-COMPETE 27 ARTICLE 10 INDEMNIFICATION 28 ARTICLE 11 TERM & TERMINATION 29 ARTICLE 12 LIMITATIONS OF LIABILITY 32 ARTICLE 13 DISPUTE RESOLUTION 33 ARTICLE 14 MISCELLANEOUS 33 Schedule A - Payment Schedule 39 Schedule B - Item List 40 2 COLLABORATION AGREEMENT This Collaboration Agreement ( this “ Agreement ”) is made and entered into as of February 16, 2015 (the “ Effective Date ”), by and between Response Biomedical Corp. , a corporation organized under the laws of British Columbia and having a place of business at 1781-75th Avenue W., Vancouver, B.C., Canada V6P 6P2 (“ Response ”), and 杭州中翰盛泰生物技术有限公司 , Hangzhou Joinstar Biomedical Technology Co., Ltd. , a corporation organized under the laws of People’s Republic of China (“
